 
 
I 
112th CONGRESS
2d Session
H. R. 4741 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Johnson of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend and modify the temporary reduction of duty on Avermectin B. 
 
 
1.Avermectin B 
(a)In generalHeading 9902.12.56 of the Harmonized Tariff Schedule of the United States (relating Avermectin B) is amended— 
(1)by striking 3824.90.92 or in the article description column;  
(2)by striking the percentage in the general rate of duty column and inserting 2.4% ; and 
(3)by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
